Case:
Case 20-1208     Document:Document
      1:15-cv-00503-JAW    44-2 Page:  1 Filed
                                   120-1   Date07/09/21
                                                Filed: 07/09/2021
                                                          Page 1 of 2 Entry ID: 6433152
                                                                       PageID   #: 2467
Case 1:15-cv-00503-JAW Document 120-1 Filed 07/09/21 Page 2 of 2   PageID #: 2468




                                                                                    Case: 20-1208
                                                                                    Document: 44-2
                                                                                    Page: 2
                                                                                    Date Filed: 07/09/2021
                                                                                    Entry ID: 6433152
